Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Cheng-Ju Chiang on 1/5/2022.

The application has been amended as follows: 

In claim 8, last line, please delete/remove the semi-colon  “ ;  “  at the end of the claim.

In claim 8, last line, please insert a period  --   .    – at the end of the claim.

Reasons for Allowance
1.	Claims 1-10 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor suggest the claim limitations of an electrochemical unit in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Amos et al., US 2021/0175580; Yamazaki et al., US 2012/0003535.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288. The examiner can normally be reached 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANGELA J MARTIN/Examiner, Art Unit 1727         

/JONATHAN CREPEAU/Primary Examiner, Art Unit 1725